Citation Nr: 0937353	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-16 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to an initial disability rating greater than 
50 percent for service-connected posttraumatic stress 
disorder (PTSD) prior to April 25, 2007. 

2. Entitlement to a disability rating greater than 70 percent 
for the service-connected PTSD beginning April 26, 2007. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1942 to 
December 1945. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Los Angeles, California which granted service connection for 
PTSD and assigned a 50 percent evaluation, effective May 10, 
2004.  The case was subsequently transferred to the RO in San 
Diego, California.    

During the pendency of the appeal, the RO granted an 
increased rating to 70 percent for the service-connected 
PTSD, effective from April 26, 2007.  As the award is not a 
complete grant of benefits, the claim remains in appellate 
status both prior to and beginning April 26, 2007.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1. The Veteran's service-connected PTSD prior to and 
beginning April 26, 2007 has been manifested by a level of 
impairment that more nearly approximates that of occupational 
and social impairment with deficiencies in most areas such as 
thinking and mood, due to such symptoms as: extreme agitation 
and irritability; impaired impulse control, near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; difficulty in 
adapting to stressful circumstances; and the inability to 
establish and maintain effective work and social 
relationships.  

2.  The Veteran's service-connected PTSD has never been shown 
to produce total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 
percent, and no greater, for PTSD are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 
4.130, Diagnostic Code 9411 (2009).

2. The criteria for a disability rating greater than 70 
percent for PTSD beginning April 26, 2007 are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his 
service-connected PTSD is more disabling than currently 
evaluated.  The Veteran's service records show that he is a 
combat veteran and the recipient of the Purple Heart medal.  
He submitted a claim for service connection for PTSD in May 
2004 and by rating decision dated in November 2004 the RO 
granted service connection for PTSD and assigned a 50 percent 
disability rating effective May 10, 2004, the date of his 
claim for service connection.  By rating decision dated in 
November 2007 the RO increased the Veteran's disability 
rating from 50 percent to 70 percent disabling effective 
April 26, 2007, the date of a VA treatment record showing an 
assignment of 30 for the Veteran's global assessment of 
functioning (GAF) score.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A 
request for an increased rating is to be reviewed in light of 
the entire relevant medical history.  See generally 38 C.F.R. 
§ 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  "Staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).   

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under that code, a 50 percent 
rating is assigned under DC 9411 when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).  GAF scores are generally used in examinations 
reports regarding veterans' psychiatric disabilities.   

Relevant Evidence

There are two periods of time at issue here: from May 10, 
2004 to April 26, 2007, when the Veteran's PTSD was evaluated 
as 50 percent disabling; and from April 26, 2007 to the 
present, when the Veteran's PTSD was evaluated as 70 percent 
disabling.  The Board will consider the proper evaluation to 
be assigned for both time period per Fenderson.

	a.  Prior to April 26, 2007

During a November 2004 VA examination the Veteran reported 
that during World War II he was blown out of a foxhole and 
woke up in a hospital in Paris.  He reported he was haunted 
by blood and by the young kids that died around him.  The 
Veteran reported that he drank heavily from 1945 to 1983 to 
hide the demons of the war and death; drinking every night to 
help him sleep.  He reported difficulty being in public 
because he has trouble controlling his anger. 

The Veteran appeared on time, and was well groomed.  He was 
alert, oriented with good eye contact, and pleasant and 
cooperative with the examiner.  His speech was normal; his 
thought processes were clear and logical with no evidence of 
thought disorder or delusional thinking.  He denied visual or 
auditory hallucinations.  His affect showed emotional 
distress, and he became tearful and fought to maintain 
composure when discussing traumatic events.  The Veteran 
denied suicidal or homicidal ideation.  His concentration and 
attention were intact, with his memory grossly intact for 
recent events and intact for remote events however he did 
report difficulty remembering some of what happened to him in 
World War II.  The Veteran's insight and judgment appeared 
intact.  He persistently reexperienced the traumatic event 
through recurrent and intrusive daily recollections, 
accompanied by severe guilt feelings.  The Veteran reported 
seeing his friend shot, and bodies lying that had been shot 
or dismembered.  He reported feeling guilty for killing other 
people and cried a lot in private when he had these memories.  

The Veteran experienced distressing dreams several times per 
week.  He had intense psychological distress and 
physiological reactivity to cues symbolizing the events such 
as war movies and current news of war.  The Veteran reported 
that he tries to avoid thinking about the trauma, having 
never discussed his war experiences with his family or 
friends, and trying to keep constantly busy to avoid thoughts 
of the war.  He avoids activities and people that remind him 
of the trauma including any discussion of politics or the 
current war.  The Veteran felt detached and estranged from 
others, demonstrated by his avoidance of social events and 
reluctance to be close to anyone.  He had restricted range of 
affect, including trouble experiencing loving feelings.  The 
Veteran reported difficulty falling or staying asleep since 
service and only sleeps four hours a night.  He had outbursts 
of anger, was hypervigilant, constantly checked his house, 
and had exaggerated startle response.  

The Veteran reported that he worked as an aircraft hydraulics 
specialist until he retired in 1978.  After retirement the 
Veteran did volunteer work at a senior center with the 
elderly and was employed there for several years.  He then 
went to work at a church and was ordained 15 years earlier.  
He continued to do volunteer work for the church.  The 
examiner assigned a GAF score of 55 and found that the 
Veteran's symptoms caused considerable emotional distress. 

During a February 2006 VA examination the Veteran reported 
that he experiences the war events through recollections, 
involving thoughts of blood and combat related events such as 
killing individuals and seeing individuals killed.  He 
reported intense distress when seeing war related movies and 
news events.  The Veteran reported that he stopped going to 
group therapy because he did not want to talk about the 
events anymore.  He had diminished interest in activities but 
he forced himself to do things with the church and help 
others.  The Veteran had a restricted range of affect and 
difficulty with his emotions.  He had difficulty falling and 
staying asleep, irritability, outbursts of anger, exaggerated 
startled response to loud noises or people touching him, 
difficulty concentrating and remembering what he was doing 
and hypervigilance.  The Veteran's symptoms caused impairment 
in his social and occupational functioning.  He attempted to 
suppress all of his symptoms but had difficulty engaging in 
social situations and became nervous, did not like crowds, 
and had difficulty driving because he became angry.  He 
reported he had four children with whom he is close and that 
his wife passed away the previous year.  

The Veteran appeared neatly dressed and well groomed with 
good eye contact, and cooperative behavior.  The Veteran's 
mood was somewhat depressed and his affect was labile.  He 
tried to maintain a superficial happy exterior but could not 
suppress tears when talking about his war experiences.  The 
Veteran denied racing thoughts, or delusional ideation.  He 
reported a history of hallucinations of hearing things such 
as someone coming in the door and not knowing what it is.  
The Veteran imagined he could smell his wife and sometimes 
saw illusions of someone passing by the door.  The examiner 
noted that the Veteran may have had a slightly diminished 
ability to conceptualize issues in an abstract fashion.  His 
recent and remote memories were intact.  The Veteran denied 
suicidal or homicidal ideation.  A GAF score of 65 was 
assigned and the examiner noted some difficulty in social 
functioning.

VA progress notes show that in June 2006 the Veteran reported 
flashbacks where he saw nothing but blood.  He reported that 
he is distrustful of anyone, has no friends, lives alone and 
does not want to leave his house, but he denied suicidal or 
homicidal ideation or mania symptoms.  He had a GAF score of 
60.  In July 2006 the Veteran reported recurrent flashbacks 
and nightmares, hypervigilance, mood swings, angry outbursts, 
and insomnia but no psychotic symptoms.  In September 2006 
the Veteran was still suffering from anxiety and emotional 
stress, reported difficulty connecting to people.  He denied 
suicidal or homicidal ideation but stated that his son had 
taken away all his guns.  In October 2006 the Veteran 
reported that the flashbacks and nightmares had increased in 
frequency and that he was crying more, thinking about the 
war, and that he spent most of his time at home.  

	b.  Beginning April 26, 2007

In a May 2007 VA outpatient note the psychiatrist noted that 
the Veteran's depression had worsened, that his medication 
had been increased at his last visit on April 26, 2007 and 
that his GAF score was lowered due to worsening symptoms, 
however no current GAF score was provided.  In July 2007 the 
Veteran appeared with coherent speech, labile affect, 
depressed mood, and reported crying episodes, recurrent 
flashbacks and nightmares.  In August 2007 the Veteran 
reported trouble with insomnia since World War II, only 
sleeping four hours a night, despite recent medication. 

During an October 2007 VA examination the Veteran frequently 
became teary, looked down, and had tremors when he discussed 
his experiences.  He reported being suspicious and having 
difficulty trusting people. The Veteran had nightmares every 
night and awakens 2-3 times during the night.  His nightmares 
are the sense of seeing and smelling blood, the incident in 
which he was wounded, and of other people being killed.  The 
Veteran reported being frightened by loud noises with an 
exaggerated startle response.  He avoided any news, movies or 
TV that involves war.  The Veteran reported that he was on 
good terms with all of his children.  He reported being 
detached from others other than his immediate family but that 
he forces himself to help others in his complex and at 
church.  At the examination he demonstrated a wide range of 
emotions.  His thought processes were linear and goal 
directed with no impairment of thought processes, no 
impairment of communication skills or abilities, and no 
evidence of multiple mental disorders.  A GAF score of 50 was 
assigned and the Veteran was diagnosed with chronic moderate 
to severe PTSD. 

Analysis

Based on these findings, the Board finds that the evidence of 
record substantiates a 70 percent disability, but no higher, 
prior to and beginning April 26, 2007.  The totality of the 
record reflects that the Veteran's PTSD-related symptoms and 
corresponding GAF scores have remained fairly consistent 
since the grant of service connection, and the Veteran has 
undergone some periods where there is an increase in 
symptoms.  Overall, however, the symptoms since the date of 
the claim more nearly approximate the criteria for the 
assignment of a 70 percent rating.  

Although the VA examiner in February 2006 noted a GAF score 
of 65, he also specifically noted that the Veteran had 
stopped going to group therapy to avoid talking about the 
events, that he attempted to suppress his symptoms, and that 
the Veteran's symptoms had impaired his social and 
occupational functioning.  The Veteran also reported 
recurrent flashbacks and hallucinations at that time.  It 
appears that the GAF score of 65 is inconsistent with the 
Veteran's PTSD symptoms.  

The GAF scores of 55 at the November 2004 examination and 50 
at the October 2007 examination represents a severe to 
moderately severe disability picture.  Additionally the May 
2007 psychiatrist noted that the Veteran's condition had 
gotten worse.  This scenario represents definite social 
impairment with deficiencies in most areas.  

As for the potential of an even higher disability rating, the 
objective findings on examination do not support the 
assignment of a 100 percent rating.  For example, the Veteran 
has consistently been able to act appropriately at all 
examinations, engage in activities of daily living, remain 
well-groomed, and participate in group treatment to some 
extent.  The Veteran has always been able to provide 
meaningful and coherent statements to examiners and to the RO 
regarding his disabilities.  Although he shows ongoing severe 
anger and anxiety, he nevertheless is able to volunteer at 
his church and communicate with physicians.  Moreover, the 
evidence of record has never shown gross impairment in 
thought processes, persistent delusions or hallucinations, an 
inability to perform activities of daily living, or 
disorientation. 

The overall level of severity of the Veteran's PTSD has more 
nearly approximated the criteria for the assignment of a 70  
percent rating since the effective date of service 
connection, exhibiting occupational and social impairment 
with deficiencies in most areas, such as judgment, thinking, 
or mood, due to such symptoms as: near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control as 
evidenced by outbursts of anger while driving and in public; 
difficulty in adapting to stressful circumstances and an 
inability to establish and maintain effective relationships.  

Specifically, there is no evidence of persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, or an inability to perform 
activities of daily living.  The Veteran is not disoriented 
to time or place.  Finally, the Veteran has no trouble 
recalling names of close relatives or his own name.  

Given the facts in this case, the criteria for the assignment 
of a 70 percent rating, but not higher, have been met in 
accordance with the provisions of Diagnostic Code 9411, since 
the effective date of service connection.  

Extraschedular Consideration

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) has been considered, but is not here 
warranted, as the medical evidence does not present 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  Frequent hospitalizations have not been 
shown nor has the Veteran offered evidence of marked 
interference with employment due solely to his PTSD.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of May 10, 2004, the date of 
his claim, and a disability rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for a higher rating 
and he demonstrated his actual knowledge of what was required 
to substantiate a higher rating in his argument included on 
his Substantive Appeal.  Additionally, a March 2006 letter 
addressed the rating criteria and effective date provisions 
that are pertinent to the appellant's claim pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) and the claim 
was readjudicated in a an April 2006 statement of the case 
and a November 2007 supplemental statement of the case.  
Mayfield, 444 F.3d at 1333.

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores, 22 Vet. App. at 49.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
psychiatric examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

An initial disability rating of 70 percent, and no greater, 
for the service-connected PTSD prior to April 26, 2007 is 
granted. 

A disability rating greater than 70 percent for the service-
connected PTSD beginning April 26, 2007 is denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


